Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 1 of 37 Page ID
                                 #:26650
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 2 of 37 Page ID
                                 #:26651
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 3 of 37 Page ID
                                 #:26652
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 4 of 37 Page ID
                                 #:26653
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 5 of 37 Page ID
                                 #:26654
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 6 of 37 Page ID
                                 #:26655
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 7 of 37 Page ID
                                 #:26656
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 8 of 37 Page ID
                                 #:26657
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 9 of 37 Page ID
                                 #:26658
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 10 of 37 Page ID
                                 #:26659
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 11 of 37 Page ID
                                 #:26660
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 12 of 37 Page ID
                                 #:26661
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 13 of 37 Page ID
                                 #:26662
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 14 of 37 Page ID
                                 #:26663
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 15 of 37 Page ID
                                 #:26664
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 16 of 37 Page ID
                                 #:26665
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 17 of 37 Page ID
                                 #:26666
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 18 of 37 Page ID
                                 #:26667
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 19 of 37 Page ID
                                 #:26668
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 20 of 37 Page ID
                                 #:26669
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 21 of 37 Page ID
                                 #:26670
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 22 of 37 Page ID
                                 #:26671
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 23 of 37 Page ID
                                 #:26672
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 24 of 37 Page ID
                                 #:26673
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 25 of 37 Page ID
                                 #:26674
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 26 of 37 Page ID
                                 #:26675
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 27 of 37 Page ID
                                 #:26676
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 28 of 37 Page ID
                                 #:26677
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 29 of 37 Page ID
                                 #:26678
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 30 of 37 Page ID
                                 #:26679
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 31 of 37 Page ID
                                 #:26680
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 32 of 37 Page ID
                                 #:26681
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 33 of 37 Page ID
                                 #:26682
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 34 of 37 Page ID
                                 #:26683
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 35 of 37 Page ID
                                 #:26684
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 36 of 37 Page ID
                                 #:26685
Case 2:85-cv-04544-DMG-AGR Document 547-2 Filed 05/31/19 Page 37 of 37 Page ID
                                 #:26686
